PER CURIAM.
We have on appeal a final judgment validating the City of Port St. Lucie’s 1994B Bonds and 1994B Assessments. We have jurisdiction. Art. V, § 3(b)(2), Fla. Const. We affirm the trial court’s judgment validating the bonds and assessments.
The City of Port St. Lucie (City) sought validation of special assessment bonds in an amount not to exceed $25,900,000 to finance the expansion of water and sewer utility lines into areas of the City designated as Special Assessment District No. 1, Phase II. This Court affirmed the trial court’s validation of Phase I. Murphy v. City of Port St. Lucie, 666 So.2d 879 (Fla.1995).
The City filed a complaint in the circuit court for validation of the Special Assessment Bonds, Series 1994B. After a hearing, the trial court found that all the requirements of law with respect to the issuance of the 1994B Bonds and the levy and collection of the 1994B Assessments had been satisfied. Consequently, the court validated the 1994B Bonds and the 1994B Assessments.
In this appeal, appellant Bruce Chambers contends that the judgment validating the 1994B Bonds should be reversed and that the final judgment validating the Series 1994B Special Assessments and the Series 1994B Bonds is not supported by competent, substantial evidence. He also argues that the City does not have the authority to issue the 1994B Bonds and Assessments because: (1) the enabling ordinance is void in that it was only published and considered by the Port St. Lucie City Council on one occasion; (2) the City failed to answer three written interrogatories; (3) the bond validation hearing was improper because of the trial judge’s demeanor and attitude; and (4) the City failed to comply with chapter 286, Florida Statutes (1995), and the Sunshine Law with respect to public business regarding the bonds and assessments. We disagree.
Based upon our review of the validation proceedings, we find that the City acted within its authority and complied with all the requirements of the law in issuing the instant bonds. We find no basis in the points raised by appellant in this appeal for invalidating the bond issue. In conformity with our decision in Murphy concerning Phase I, we affirm the court’s final judgment validating the bonds and the assessments for Phase II.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.